DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2015/0187289) in view of Park et al. (US PGPub 2016/0189656), Nishimura et al. (US PGPub 2013/0241967) and Moriguchi et al. (US PGPub 2016/0269693).

Regarding claim 10, Kim discloses a voltage adjustment device for a display panel (fig. 9, storage part 270 and data correction part 130), comprising a memory (fig. 9, storage part 270) and a processor (fig. 9, data correction part 13), wherein instructions are stored on the memory and executable on the processor, and when executed by the processor, the instructions cause the processor to perform a method comprising:
detecting a value of a difference between a first gray scale data of a first sub pixel and a second gray scale data of a second sub pixel (fig. 3, step S112 and [0096], the sharp Mura compensation part 241 calculates the sharp grayscale correction value of the 24 grayscale for each vertical sample area, using the 24 grayscale and the 32 grayscale sensed from the sensing part 220), wherein the gray scale data of the first sub pixel and the second gray scale data of the second sub pixel are in a static picture area of an image to be displayed, and the first sub pixel and the second sub pixel are driven by a same data line and are arranged adjacent to each other ([0114], the sample areas may include a plurality of vertical sample areas);
acquiring the first gray scale data when the absolute value of the difference between the first gray scale data of the first sub pixel and the second gray scale data of the second sub pixel is larger than the preset gray scale threshold (fig. 3, step S133 and [0118], the vertical correction calculation part 243 calculates the plurality of grayscale correction values corresponding to the plurality of corrected sample grayscales); and
inputting a target data voltage to the data line coupled to the first sub pixel according to the first gray scale data, so as to adjust an original pixel voltage to be theoretically charged to the first sub pixel into a target pixel voltage, and to cause an absolute value of a voltage difference between a first voltage difference of the first sub pixel in a positive frame and a second voltage difference of the first sub pixel in a negative frame, to be smaller than a preset voltage difference threshold (fig. 3, step S135 and S150).
While Kim teaches calculating a sharp grayscale value by detecting a (recognizable) difference between first and second gray scale data of first and second sub pixels, respectively, other methods of calculating values are known including comparing a difference in two values with a threshold. Kim does not disclose detecting whether an absolute value of a difference between a first gray scale data of a first sub pixel and a second gray scale data of a second sub pixel is larger than a preset gray scale threshold; wherein the first voltage difference is an absolute value of a voltage difference between the target pixel voltage of the first sub pixel in the positive frame and a common voltage, and the second voltage difference is an absolute value of a voltage difference between the target pixel voltage of the first sub pixel in the negative frame and the common voltage. 
In a similar field of endeavor of display devices Park discloses detecting whether an absolute value of a difference between a first gray scale data of a first sub pixel and a second gray scale data of a second sub pixel is larger than a preset gray scale threshold ([0120] and fig. 9, Further, the ion impurities move in the liquid crystal layer while the check pattern may be displayed, and thus more ion impurities may be absorbed onto a boundary between the black pattern region and the white pattern region. As a result, as illustrated in FIG. 9, a linear afterimage in which a darker line is shown on the boundary between the black pattern region and the white pattern region may be generated. The linear afterimage may be generated in addition to the planar afterimage); wherein the first voltage difference is an absolute value of a voltage difference between the target pixel voltage of the first sub pixel in the positive frame and a common voltage, and the second voltage difference is an absolute value of a voltage difference between the target pixel voltage of the first sub pixel in the negative frame and the common voltage ([0138] and fig. 16, If the common voltage coincides with the arithmetic mean value of the positive data voltage Vwp and the negative data voltage Vwn with the maximum grayscale, the difference between the luminance when the positive data voltage Vwp may be applied and the luminance when the negative data voltage Vwn may be applied is minimized and the flicker may also be minimized). 
In view of the teachings of Kim and Park, it would have been obvious to one of ordinary skill in the art to substitute the calculation of Kim with a known alternative such as taught by Park to achieve expected and intended results in achieving the image flicker minimization objective of both Kim and Park, since determining that a recognizable difference exist between two values would have been just another way of expression as determining that an absolute value difference between the two values is larger than a preset threshold. 
While Kim teaches calculating a sharp grayscale value by detecting a (recognizable) difference between first and second gray scale data of first and second sub pixels, respectively, other methods of calculating values are known including comparing subpixel data within a static picture area of a same image are known in the prior art. In a similar field of endeavor of display devices, Nishimura discloses wherein the first sub pixel data and the second sub pixel data are in a static picture area of a same image to be displayed ([0049] and figs 5A-5B, “Here, in order to suppress the occurrence of disclination between the pixel 110a and the pixel 110b, it is necessary to reduce a gray-scale difference (an electric-potential difference) between the pixel 110a and the pixel 110b, and further, in order to suppress the occurrence of disclination between the pixel 110b and the pixel 110c, it is necessary to reduce a gray-scale difference (an electric-potential difference) between the pixel 110b and the pixel 110c. For this reason, in the case where disclination is likely to occur in any one of both pixels adjacent to a pixel, the electro-optic apparatus 1 according to this embodiment causes the image processing circuit 20 to make correction on voltages applied to the pixels such that gray-scale differences with the respective both pixels, not a gray-scale difference with any one of the both pixels, are reduced”). 
In view of the teachings of Kim, Park and Nishimura, it would have been obvious to one of ordinary skill in the art to substitute the grayscale calculation method of Kim and Park to include comparing subpixel data within a static picture area of a same image, as taught by Nishimura, to achieve expected and intended results. 
While the combination of Kim, Park and Nishimura discloses a method of adjusting a pixel voltage, it has been known in the prior art to use other methods of adjusting a pixel voltage including using a theoretical charge. 
In a similar field of endeavor of display devices, Moriguchi discloses adjusting an original pixel voltage to be theoretically charged to the first sub pixel into a target pixel voltage when a pixel electrode is not fully charged ([0362], “this method using the two thresholds TH1 and TH2 reduces sudden changes of the pixel interpolation processing method in a border area between a grayscale image area and a color image area. This effectively reduces perceived strangeness that may occur in an image area around the border between a grayscale image area and a color image area in an image that has undergone pixel interpolation processing”). 
In view of the teachings of Kim, Park, Nishimura, and Moriguchi, it would have been obvious to one of ordinary skill in the art to modify the system of Kim, Park and Nishimura, by providing the adjustment of Moriguchi, for the purpose of improving user experience by reducing the sudden changes and perceived strangeness in an image area around a border. 

Regarding claim 11, the combination of Kim, Park, Nishimura and Moriguchi further discloses wherein the inputting the target data voltage to the data line coupled to the first sub pixel according to the first gray scale data comprises:
adjusting one of the first gray scale data of the first sub pixel in the negative frame and the first gray scale data of the first sub pixel in the positive frame by taking the other one of the first gray scale data of the first sub pixel in the negative frame and the first gray scale data of the first sub pixel in the positive frame as a reference, so as to cause the absolute value of the voltage difference between the first voltage difference of the first sub pixel in the positive frame and the second voltage difference of the first sub pixel in the negative frame, to be smaller than the preset voltage difference threshold (Park: [0140], When the optimal common voltage for the maximum grayscale may be determined as the actual common voltage Vcom, the afterimage due to the residual DC voltage is not generated at the maximum grayscale).

Regarding claim 12, the combination of Kim, Park, Nishimura and Moriguchi further discloses wherein the inputting the target data voltage to the data line coupled to the first sub pixel according to the first gray scale data further comprises:
acquiring a target gray scale data of the first sub pixel in the negative frame according to the first gray scale data of the first sub pixel in the negative frame (Kim: [0010], calculating an intensity profile of the corrected sample grayscale and a target intensity profile which is configured to compensate the intensity profile of the corrected sample grayscale, calculating a grayscale correction value of the sample area using the intensity profile and the target intensity profile); and
inputting a target data voltage of the first sub pixel in the negative frame, corresponding to the target gray scale data of the first sub pixel in the negative frame, to the data line coupled to the first sub pixel (Kim: [0010], applying the sharp grayscale correction value to the grayscale correction value);
wherein an original data voltage of the first sub pixel in the negative frame corresponding to the first gray scale data of the first sub pixel in the negative frame is not equal to the target data voltage of the first sub pixel in the negative frame (Kim: [0012], the calculating the sharp grayscale correction value using the intensity value of the predetermined sample grayscale, the intensity value of the adjacent sample grayscale, the piecewise gamma between the predetermined sample grayscale and the adjacent sample grayscale and the target intensity value may include calculating a first sharp grayscale correction value corresponding to a last pixel row of the upper area by setting the target intensity value as an average intensity value of pixels in a pixel row of the upper area adjacent to the last pixel row of the upper areas, and calculating a second sharp grayscale correction value corresponding to the last pixel row of the upper area by setting the target intensity value as an average intensity value of pixels in a pixel row of the lower area adjacent to a first pixel row of the lower area).

Regarding claim 13, the combination of Kim, Park, Nishimura and Moriguchi further discloses wherein the original data voltage of the first sub pixel in the negative frame corresponding to the first gray scale data of the first sub pixel in the negative frame is smaller than the target data voltage of the first sub pixel in the negative frame (Park: fig. 16).

Regarding claim 14, the combination of Kim, Park, Nishimura and Moriguchi further discloses wherein the acquiring the target gray scale data of the first sub pixel in the negative frame according to the first gray scale data of the first sub pixel in the negative frame comprises:
acquire a preset gray scale difference according to the first gray scale data of the first sub pixel in the negative frame, wherein the preset gray scale difference is a positive integer greater than 0 (Park: [0116], the afterimage may be measured by applying the data voltage with the low grayscale to all of the plurality of pixels (S120). That is, the low-grayscale image may be displayed on the display device and at the time, the generated afterimage may be measured); and
subtracting the preset gray scale difference from the first gray scale data of the first sub pixel in the negative frame to acquire the target gray scale data of the first sub pixel in the negative frame (Park: [0138], If the common voltage coincides with the arithmetic mean value of the positive data voltage Vwp and the negative data voltage Vwn with the maximum grayscale, the difference between the luminance when the positive data voltage Vwp may be applied and the luminance when the negative data voltage Vwn may be applied is minimized and the flicker may also be minimized. When the flicker may be minimized, the common voltage is measured).

Regarding claim 15, the combination of Kim, Park, Nishimura and Moriguchi further discloses wherein the acquiring the preset gray scale difference according to the first gray scale data of the first sub pixel in the negative frame comprises:
acquiring a third voltage difference of the first sub pixel in the positive frame and a fourth voltage difference of the first sub pixel in the negative frame, wherein the third voltage difference is an absolute value of a voltage difference between the original pixel voltage of the first sub pixel in the positive frame and the common voltage, and the fourth voltage difference is an absolute value of a voltage difference between the original pixel voltage of the first sub pixel in the negative frame and the common voltage (Park: fig. 16, Vbp, VBn, Vwp and Vwn);
determining voltage difference between the first sub pixel in the positive frame and the first sub pixel in the negative frame, according to an absolute value of a voltage difference between the third voltage difference and the fourth voltage difference (Park: [0138], While any common voltage may be controlled, an optimal common voltage at which a flicker of the display device is the minimum is measured (S230). While the data voltage with the maximum grayscale may be applied to the plurality of pixels, the common voltage may be applied, and as a result, a white image may be displayed on the screen of the display device. If the common voltage does not coincide with an arithmetic mean value of a positive data voltage Vwp and a negative data voltage Vwn with a maximum grayscale, a difference between luminance when the positive data voltage Vwp may be applied and luminance when the negative data voltage Vwn may be applied occurs); and
searching a corresponding preset gray scale difference from a preset gray scale table, according to the voltage difference between the first sub pixel in the positive frame and the first sub pixel in the negative frame (Park: [0145], Table 1 is a result acquired by experimenting with an afterimage level according to the actual common voltage Vcom applied to the common voltage of the display device. As exemplified in FIG. 10, the optimal common voltage for the maximum grayscale (256 grays) is 6.24 V and the optimal common voltage for the halftone grayscale (128 grays) is 6.78 V);
wherein the preset gray scale table comprises: a one-to-one correspondence of voltage differences between the first sub pixel in the positive frame and the first sub pixel in the negative frame, and preset gray scale differences corresponding to the voltage differences between the first sub pixel in the positive frame and the first sub pixel in the negative frame (Park: [0145 – 0147], tables 1 and 2 and [0065], The gray voltage generator 1400 may provide only a predetermined number of reference gray voltages without providing voltages for all grayscales. In this case, the data driver 1300 may divide the reference gray voltage to generate gray voltages for all of the grayscales and select the data voltages among the generated gray voltages).

Regarding claim 16, the combination of Kim, Park, Nishimura and Moriguchi further discloses wherein the acquiring the preset gray scale difference according to the first gray scale data in the negative frame further comprises:
acquiring the target data voltage of the first sub pixel in the negative frame, according to the voltage difference, between the first sub pixel in the positive frame and the first sub pixel in the negative frame, and the original pixel voltage of the first sub pixel in the negative frame (Park: fig. 6, step S130);
determining the gray scale data corresponding to the target data voltage of the first sub pixel in the negative frame, according to correspondence relationship of voltage-grayscale based on the target data voltage of the first sub pixel in the negative frame (Park: [0143], when the difference Vbn-Vcom between the negative data voltage Vbn with the minimum grayscale and the common voltage Vcom may be maximally set within the range where the side contrast ratio is not changed, when the check pattern may be displayed, the movement amount of the ion impurity existing in the black pattern region BP is decreased. The reason is that the difference Vbn-Vcom between the negative data voltage Vbn with the minimum grayscale and the common voltage Vcom may be increased and thus the electric field of the black pattern region BP may be strengthened to suppress the ion impurities from moving);
determining the gray scale data corresponding to the original pixel voltage of the first sub pixel in the negative frame, according to the correspondence relationship of voltage-grayscale, based on the original pixel voltage of the first sub pixel in the negative frame (Park: [0143], when the difference Vbn-Vcom between the negative data voltage Vbn with the minimum grayscale and the common voltage Vcom may be maximally set within the range where the side contrast ratio is not changed); and
acquiring the preset gray scale difference according to the gray scale data corresponding to the original pixel voltage of the first sub pixel in the negative frame and the gray scale data corresponding to the target data voltage of the first sub pixel in the negative frame (Park: [0143], when the difference Vbn-Vcom between the negative data voltage Vbn with the minimum grayscale and the common voltage Vcom may be maximally set within the range where the side contrast ratio is not changed, when the check pattern may be displayed, the movement amount of the ion impurity existing in the black pattern region BP is decreased. The reason is that the difference Vbn-Vcom between the negative data voltage Vbn with the minimum grayscale and the common voltage Vcom may be increased and thus the electric field of the black pattern region BP may be strengthened to suppress the ion impurities from moving).

Regarding claim 17, the combination of Kim, Park, Nishimura and Moriguchi further discloses wherein the acquiring the third voltage difference of the first sub pixel in the positive frame and the fourth voltage difference of the first sub pixel in the positive frame comprises:
determining a first charging current according to a gate-source voltage of a driving transistor in the first sub pixel in the positive frame, and determining a second charging current according to a gate-source voltage of the driving transistor in the first sub pixel in the negative frame (Park: fig. 10); and
determining the third voltage difference of the first sub pixel in the positive frame according to the first charging current and a charging duration of the sub pixels in each row, and determining the fourth voltage difference of the first sub pixel in the negative frame according to the second charging current and the charging duration of the sub pixels in each row (Park: [0143], when the difference Vbn-Vcom between the negative data voltage Vbn with the minimum grayscale and the common voltage Vcom may be maximally set within the range where the side contrast ratio is not changed, when the check pattern may be displayed, the movement amount of the ion impurity existing in the black pattern region BP is decreased. The reason is that the difference Vbn-Vcom between the negative data voltage Vbn with the minimum grayscale and the common voltage Vcom may be increased and thus the electric field of the black pattern region BP may be strengthened to suppress the ion impurities from moving). 

Regarding claim 18, the combination of Kim, Park and Nishimura discloses wherein the acquiring the third voltage difference of the first sub pixel in the positive frame and the fourth voltage difference of the first sub pixel in the negative frame comprises:
reading the third voltage difference of the first sub pixel in the positive frame output by an output terminal of a voltage detection circuit during a positive frame driving, and the fourth voltage difference of the first sub pixel in the negative frame output by the output terminal of the voltage detection circuit during a negative frame driving, wherein input terminals of the voltage detection circuit are respectively coupled to the pixel electrode and a common electrode (Park: [0114], FIG. 10 is a graph illustrating an example of an optimal common voltage for each grayscale).

Claims 1-9 are method claims drawn to the device of claims 1-18 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 19, Kim further discloses a display device (fig. 9, display apparatus) comprising a display panel (fig. 9, display panel 110) and the voltage adjustment device for the display panel of claim 10.

Regarding claim 20, Kim further discloses further comprising a driving circuit (fig. 9, first data driver part 141 and second data driver part 142) for driving the display panel to perform display.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 directed to the amended claim limitations have been considered, but are moot because the arguments do not apply to the new reference combination including new reference of and Moriguchi.  See above rejection section for full detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US PGPub 2016/0035277) discloses a schematic diagram for describing an evaluation method of an image sticking test (fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693